DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 21 April 2022.  Claims 1-9 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (U.S. Pub. No. 2017/0354832 A1; hereinafter known as “Bush”), in view of Failla et al. (U.S. Pub. No. 2008/0004845 A1; hereinafter known as “Failla”).
Regarding claim 1, Bush discloses a method of beam angle optimization for an IMRT radiotherapy treatment (Abstract; Fig. 3), the method comprising: providing a patient model including one or more ROIs for the IMRT radiotherapy treatment ([0015]; [0053]; [0085]-[0088]); defining a DCS having a set of candidate vertices, each respective candidate vertex defining a respective BEV plane ([0015]; [0059]); for each respective ROI of the one or more ROIs: for each respective candidate vertex in the DCS: for each respective pixel of the respective BEV plane defined by the respective candidate vertex ([0096]; [0110]): evaluating and optimizing fluence originating from a respective beamlet incident from the respective candidate vertex ([0105]); and evaluating a respective dose of the respective ROI from the respective beamlet using fluence ([0096]-[0105]); for each respective candidate vertex in the DCS: for each respective pixel of the respective BEV plane defined by the respective candidate vertex: evaluating a respective BEV score of the respective pixel using the doses of the one or more ROIs evaluated for the respective beamlet incident from the respective candidate vertex and passing through the respective pixel ([0016]; [0103]); and determining one or more BEV regions in the respective BEV plane based on the BEV scores of the pixels in the BEV planes corresponding to the set of candidate vertices in the DCS ([0110]; [0131]; [0134]); determining a BEV region connectivity manifold based on the BEV regions of the BEV planes of the set of candidate vertices in the DCS, the BEV region connectivity manifold representing connections between contiguous BEV regions between adjacent vertices ([0015]; [0017]; [0110]; [0134]-[0137]); and determining a set of IMRT fields based on the BEV region connectivity manifold, each respective IMRT field of the set of IMRT fields defining a beam angle corresponding to a respective vertex in the DCS ([0146]-[0155]; [0177]-[0183]), wherein the IMRT fields are represented as a set of nodes and the beam angle optimization includes finding the set of nodes that have optimal max-distance ([0041]; [0155]; [0186]-[0187]; [0191]; [0214]).  Bush fails to disclose solving an adjoint transport to obtain an adjoint solution field from a respective ROI and that the evaluating/optimizing fluence comprising evaluating an adjoint photon fluence by performing ray tracing of the adjoint solution field.  Failla discloses a similar method of beam angle optimization for an IMRT radiotherapy treatment (Abstract) comprising solving an adjoint transport to obtain an adjoint solution field from a respective ROI and evaluating an adjoint photon fluence by performing ray tracing of the adjoint solution field in order to accurately and quickly compute the dose response at each dose region ([0005]; [0015]-[0016]; [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bush by evaluating respective doses by solving an adjoint transport to obtain an adjoint solution field from a respective ROI and evaluating an adjoint photon fluence by performing ray tracing of the adjoint solution field, as taught by Failla, in order to accurately and quickly compute the dose response at each dose region.
Regarding claim 2, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that each candidate vertex in the DCS comprises an isocenter position, a gantry angle, a couch angle, and a collimator angle ([0060]; [0082]).
Regarding claim 3, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that determining the one or more BEV regions in the respective BEV plane defined by the respective candidate vertex comprises determining a threshold BEV score based on the BEV scores of the pixels of the BEV planes corresponding to the set of candidate vertices in the DCS; and determining the one or more BEV regions in the respective BEV plane by comparing each respective BEV score of a respective pixel of the respective BEV plane to the threshold BEV score, wherein pixels within the one or more BEV regions have BEV scores greater than or equal to the threshold BEV score ([0113]-[0130]).
Regarding claim 4, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that the one or more ROIs include a plurality of ROIs, and wherein evaluating the BEV score for each respective pixel of the BEV plane comprises evaluating a linear combination of the doses of the plurality of ROIs ([0106]).
Regarding claim 5, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that each respective dose of a respective ROI of the plurality of ROIs is given a respective weight in the linear combination ([0107]).
Regarding claim 6, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that the plurality of ROIs includes one or more PTVs and one or more OARs ([0087]).
Regarding claim 7, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that the respective dose of a respective ROI that is one of the one or more PTVs has a positive weight, and the respective dose of a respective ROI that is one of the one or more OARs has a negative weight ([0111]; [0130]).
Regarding claim 8, the combination of Bush and Failla discloses the invention as claimed, see rejection supra, and Bush further discloses that determining the set of IMRT fields comprises performing optimization using a max-distance function ([0016]; [0151]-[0155]; [0186]-[0187]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bush and Failla as applied to claim 8 above, and further in view of Sullivan et al. (U.S. Pub. No. 2018/0099151 A1; hereinafter known as “Sullivan”).  The combination of Bush and Failla discloses the invention as claimed, see rejection supra, but fails to disclose that the optimization is performed using a local gradient descent algorithm based on information contained in the BEV region connectivity manifold.  Sullivan discloses a similar method of optimization for radiotherapy treatment (Abstract) comprising an optimization algorithm for iteratively modifying weights to minimize radiation to OARs while satisfying the dose constraints on the tumor, wherein the algorithm is a local gradient descent algorithm ([0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bush and Failla by performing optimization using a local gradient descent algorithm, as taught by Sullivan, in order to iteratively optimize the fields and applied dose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/586,654, in view of Bush.  The present claims recite extremely similar limitations to those of the copending application.  Claim 1 of each application is identical except that the reference application recites determining optimal treatment trajectories instead of determining IMRT fields that define a beam angle corresponding to a respective vertex, and the present application recites that the IMRT fields are represented as a set of nodes and the beam angle optimization includes finding the set of nodes that have optimal max-distance.  Additionally, claim 10 of the reference application recites that the optimal treatment trajectories include nodes associated with respective vertices and angular fluxes.  Furthermore, Bush teaches determining a set of IMRT fields defining a beam angle corresponding to a respective vertex based on a BEV region connectivity manifold in order to optimize radiation delivery (as detailed supra), as well as that the IMRT fields are represented as a set of nodes and the beam angle optimization includes finding the set of nodes that have optimal max-distance in order to provide an optimization algorithm that provide optimal treatment trajectories (as detailed supra).  Accordingly, this combination would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to optimize the treatment.  Claims 2-8 of the present application are essentially identical to claims 3-9 of the reference application.
This is a provisional nonstatutory double patenting rejection.  The copending Application has been allowed but has not yet issued as a patent.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over of copending Application No. 16/586,654 in view of Bush and Sullivan. While the claims of the reference application fail to recite a local gradient descent algorithm (as does Bush), Sullivan teaches such (as detailed supra), and so this combination would have been obvious for essentially the same reasons as presented supra with respect to the rejection of claim 9 under 35 U.S.C. 103. 
This is a provisional nonstatutory double patenting rejection.  The copending Application has been allowed but has not yet issued as a patent.

Response to Arguments
Applicant’s arguments with respect to the objection to claim 7 have been fully considered and are persuasive in light of the amendments.  The objection has been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that neither Bush nor Failla teaches beam angle optimization, as Bush teaches beam trajectory optimization.  The examiner disagrees.  Beam trajectory is the path that the beam travels upon.  It necessarily includes angles (e.g., relative to the gantry, relative to the patient, relative to the target, etc.).  Further, Bush teaches optimizing various angles as part of its optimization method (e.g., gantry angle, couch angle, collimator angle, etc.).  Applicant also argues that Bush fails to teach that the IMRT fields define a beam angle and are represented as a set of nodes, as well as finding the set of nodes that have optimal max-distance.  However, as detailed in the rejections supra, Bush does indeed teach these limitations.
Applicant's arguments with respect to the double patenting rejections have been fully considered but they are not persuasive.  Applicant argues that the amendments render these rejections moot.  However, as detailed supra, the double patenting rejections persist, as the claims of the reference application, in view of Bush (and Sullivan), include all of the present limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791